DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/30/2020 have been fully considered but they are not persuasive.
With respect to 35 USC 112: 
Paragraph 0040 states “Certain networks may impose certain restrictions on personalized TV messages. These restrictions can be fundamental (e.g. a certain network does not support a certain type of audio formats) or practical (e.g. a certain network operator wants to allocate only finite resources to a personalized TV campaign in terms of storage and/or bandwidth). This can easily be represented in the matrix as a set of delivery-related restrictions. These restrictions can be bandwidth related (e.g. the total number of different options for slots at a specific point in time not to exceed X), storage related (e.g. the total size of all media fragments in a matrix not to exceed Y), or other.”
Paragraph fails to teach “receive first information indicating, for a plurality of media slots, a bandwidth constraint and a storage size constraint”. The paragraph or other. 
	Similarly, paragraph 0059 suggests delivery constraints are specific limitations related to bandwidth or storage or formats that are imposed by specific delivery networks. Thus, fails to teach and/or suggest receive first information indicating, for a plurality of media slots, a bandwidth constraint and a storage size constraint.
	
With respect to 35 USC 103: 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejection for newly added limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 2-4, 6-8, 10-12, 14-16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 2, 10 and 18 include limitations, in part “...receive a model indicative of how to generate at least one advertisement, using the at least one media segment, that complies with the bandwidth constraint and the storage size constraint for plurality of media slots”. However, originally filed specification fails to provide support for claimed limitations. 
Dependent claims lack support and rejected for same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6-8, 10-12, 14-16, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haberman et al (US PG Pub No. 2002/0013943), in view of Ferguson et al (US Patent No. 6,990,246), further in view of Morley et al (US PG Pub No. 2002/0122154).

receive first information indicating, for a plurality of media slots (individual characteristics of a viewer) (Figure 3; Para. 0040-41);
receive at least one media segment of a plurality of media segments that is configured to be inserted into at least one media slot of the plurality of media slots  (i.e. receiving different options 68 for slot) (Para. 0040);
receive a model indicative of how to generate at least one advertisement, using the at least one media segment for the plurality of media slots (i.e. template for a campaign to provide personalized commercials) (Para. 0040-41, 0046); and
generate, based on the first information and the model, the at least one advertisement using the at least one media segment and one or more media slots of the plurality of media slots to cause display of the at least one advertisement (Figure 3, 6; Para. 0040, 0046, 0048). The reference is unclear with respect to a bandwidth constraint and a storage size constraint and complies with the bandwidth constraint and the storage size constraint. 
In similar field of endeavor, Ferguson et al teaches concept of a bandwidth constraint and a storage size constraint and complies with the bandwidth constraint and the storage size constraint (Col.1 lines 7-12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first information for the each of the plurality of slot of Haberman with a bandwidth constraint 
Haberman and Ferguson, the combination indicates the model is based on second information indicating permutations of the plurality of media segments and the plurality of media slots, as discussed above. However, the combination is unclear with respect to indicating valid permutations.
In similar field of endeavor, Morley et al teaches concept of valid permutations (Figures 3, 11; Para. 0018, 0046, 0051, 0053, 0073).Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination for the common knowledge purpose of indicating and allowing user to correct customized linear programming.
Claims 3, 11 and 20 are rejected wherein the at least one media segment is interchangeable with at least one other media segment of the plurality of media segments (Haberman: Abstract; Figures 3, 6; Para. 0040-41).
Claims 4 and 12 are rejected wherein the generated at least one advertisement is associated with a targeted audience (Haberman: Abstract; Figures 3, 6; Para. 0006, 0016-18, 0023 and 0040-41).
Claims 6 and 14 are rejected wherein the plurality of media segments comprise audio or video content (Haberman: Figures 3-4, 6; Para. 0043).
Claims 7 and 15 are rejected wherein a subset of the plurality of media segments are usable to generate a default generic individual advertisement (Haberman: Figures 3, 6; Para. 0011, 0050 and 0053).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423